Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding rejection of claim 1 under 35 USC 103 over Strickland in view of Cho, Hock, and Jandhyala, Applicant submits that none of the previously cited references teach the amended limitations of “selecting...wherein said selecting is based on...(iv) network speed associated with each of the multiple hardware devices within the IoT network” and “metering...wherein said metering comprises...(ii) metering the number of distinct instances of usage of the licensed software product by the user on the selected hardware devices.” Examiner respectfully disagrees.
Paragraphs 0059-0060 of Strickland teach “selecting an uploading user/member based on proximity to the requesting user” to speed downloads. Therefore, Strickland teaches selecting hardware devices based on network speed (i.e. devices in closer proximity to the requesting user have a faster network speed). Additionally, Fig. 13 teaches a “bit rate” column on the search result screen, allowing the user to select devices based on network speed. See also Hock paragraph 0042 “In some embodiments, the download agent 40 may rely on information from the tracker 42 or from the torrent applications 52 themselves regarding the download speeds available from each IP address so as to determine where to direct requests for fragments 54.”
Paragraph 0024 of Jandhyala teach metering usage of software at various intervals as well as based on various other data such as “number of servers 210, number of locations 220, number of SMS notifications 230, number of sensor checks 240, or other measured use basis, by customer, group of customers, or other unit of measure.” Additionally, paragraphs 0026-0027 teach customizable metrics that may be used to meter usage of the software for later periodic 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Strickland (US 2007/0226368; hereinafter Strickland) in view of Cho (US 2005/0120073; hereinafter Cho), Hock et al. (US 2008/0289006; hereinafter Hock), and Jandhyala et al. (US 2009/0271324; hereinafter Jandhyala).
Regarding claim 1, Strickland teaches: A computer-implemented method comprising: 
obtaining, by a license server, information from multiple hardware devices (0028-0030, 0044-0047);
receiving, by the license server, a request from a user of one of the multiple hardware devices for usage of a licensed software product (Fig. 2, 0032-0035, 0037, 0099);
selecting, by the license server, two or more hardware devices from said pool that are within an Internet of Things (IoT) network of a plurality of hardware devices, in response to the request (Fig. 2, 0032-0035, 0037, 0098-0099, 0141), wherein said selecting is based on (i) availability of each of the multiple hardware devices within the network (0139)...(iv) network speed associated with each of the multiple hardware devices within the IoT network (Fig. 13 “bit rate”, 0059-0060);
establishing, by the license server, a communication link between said one of the other hardware devices and the selected hardware devices based upon receiving an acceptance of the request from each of the two or more selected hardware devices (0035, 0037, 0141);
and implementing, by the license server, based at least in part on said metering, a payment mechanism among (i) the user of said one of the other hardware devices, (ii) one or more entities associated with the selected hardware devices, and (iii) a licensor of the licensed software product (0037, 0100-0104, 0141).

transmitting, by the license server, a request to each of the two or more selected hardware devices, wherein the request comprises a request to permit the user usage of the  licensed software product via the selected hardware devices;
However, in the same field of endeavor, Cho teaches: selecting...wherein said selecting is based on...(ii) current work load of each of the multiple hardware devices within the IoT network (0038-0039), (iii) traffic within the IoT network (0038-0039)...
transmitting, by the license server, a request to each of the two or more selected hardware devices, wherein the request comprises a request to permit the user usage of the  licensed software product via the selected hardware devices (0056-0057);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 disclosed by Strickland by including selecting devices based on work load and traffic and transmitting a permission request as disclosed by Cho. One of ordinary skill in the art would have been motivated to make this modification to ensure connections and files are in line with service policies (Cho 0005-0006, 0038, 0042).
Strickland also does not teach: assigning, by the license server and based on said information, said multiple hardware devices to a pool of licensed hardware devices;
dividing, by the license server, the usage requested by the user of the  licensed software product into multiple subtasks;
assigning, by the license server, a different one of the two or more selected hardware devices to execute each of the multiple subtasks;

dividing, by the license server, the usage requested by the user of the  licensed software product into multiple subtasks (Fig. 1-2, 0006, 0033, 0040-0042, 0051-0052);
assigning, by the license server, a different one of the two or more selected hardware devices to execute each of the multiple subtasks (Fig. 1, Fig. 3, 0033, 0036, 0040-0042, 0059, 0062);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 disclosed by Strickland by including fragmentation of the software product as disclosed by Hock. One of ordinary skill in the art would have been motivated to make this modification to improve download speeds (Hock 0033).
Strickland also does not teach: metering, by the license server, the usage of the licensed software product by the user on the selected hardware devices during the established communication link, wherein said metering comprises (i) metering the amount of time of the usage and (ii) metering the number of distinct instances of usage of the licensed software product by the user on the selected hardware device;
However, in the same field of endeavor, Jandhyala teaches: metering, by the license server, the usage of the  licensed software product by the user on the selected hardware devices during the established communication link (0031, 0038-0040), wherein said metering comprises (i) metering the amount of time of the usage (Fig. 4, 0024, 0027) and (ii) metering the number of distinct instances of usage of the  licensed software product by the user on the selected hardware device (Fig. 5, 0024, 0026-0027, 0032);

Regarding claim 2, Strickland teaches: The computer-implemented method of claim 1, wherein the network comprises an ad hoc network (0032-0035).
Regarding claim 8, Strickland teaches: The computer-implemented method of claim 1, wherein the usage of the licensed software product by the user of said one of the other hardware devices via the selected hardware devices comprises output from the selected hardware devices to said one of the other hardware devices, the output responsive to input of the user on said one of the other hardware devices (0099).
Regarding claim 12, Cho teaches: The computer-implemented method of claim 1, comprising: terminating, by the license server, the communication link between the hardware device of the user and the selected hardware devices upon receipt of an indication that the usage of the licensed software product by the user on the selected hardware device is completed (Fig. 8, 0057-0058).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Strickland, Cho, Hock, and Jandhyala as applied to claim 12 above, and further in view of Jackson (US 2011/0016214; hereinafter Jackson).
Regarding claim 13, Strickland, Cho, Hock, and Jandhyala teach: Claim 12.
Strickland, Cho, Hock, and Jandhyala do not teach: wherein the indication comprises expiry of a temporal limit.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12 disclosed by Cho by including an indication of expiry of a temporal limit as disclosed by Jackson. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575.  The examiner can normally be reached on Monday-Friday 9:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on (571)-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685                                                                                                                                                                                                        
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3685